Citation Nr: 0843933	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO. 08-16 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and son


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from December 1977 to February 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran and her son testified via videoconference 
at a Board hearing in August 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

The veteran alleges that she incurred PTSD as a result of two 
episodes of rape while she was serving on active military 
duty, at some points between October and November 1978 while 
stationed at Camp Pendleton, California. 

Requisite for a grant of service connection for PTSD is 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressors occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors. 38 C.F.R. § 3.304(f). The diagnosis 
must be established in accordance with the Diagnostic and 
Statistical Manual, 4th Edition (DSM-IV). Id. 

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). 

Of pertinence to this matter, it has been held that a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997). 

Further, if a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident. Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 38 C.F.R. § 3.304(f)(3).

Relevant to this claim, VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred. Id.

The veteran is being treated for PTSD as reflected by a 
September 2007 VA clinic letter. Although the letter does not 
detail whether a diagnosis has been rendered in accordance 
with the DSM-IV, the question of the validity of such a 
diagnosis will be resolved on remand. 




At her August 2008 Board hearing, the veteran testified that 
she was receiving ongoing treatment for PTSD at a VA medical 
facility. In a July 2008 statement, the veteran's 
representative requested that VA obtain the veteran's current 
treatment notes from her therapist, K.F. at a VA medical 
facility in Ithaca, NY. The record reflects that VA treatment 
records from K.F. have been associated with the claims file, 
but the most recent record is from November 2007. As the 
veteran testified in August 2008 that she is receiving 
ongoing treatment for PTSD, the Board finds a remand is 
warranted in this case to obtain all available VA treatment 
records subsequent to November 2007. See Generally 38 C.F.R. 
§ 3.159(c)(2).

The Board has not reviewed the record with a view towards 
ascertaining the merits of the claim. However, in light of 
the veteran's allegations and the directed VA psychiatric 
examination, and notwithstanding that the examiner must 
review the claims folder in conjunction with the examination, 
including but not limited to the veteran's personal statement 
submitted with her claim form received in June 2007, the 
Board notes that the record reveals the following:  

1. The veteran entered active military service on December 
12, 1977;

2.  The veteran failed a physical fitness test and failed 
to meet weight standards in February 1978;

3.  The veteran received non-judicial punishment in March 
1978 for unlawful consumption of alcoholic beverages, 
(within a proscribed period of duty);

4.  The veteran received non-judicial punishment in April 
1978 for unlawful consumption of alcoholic beverages, 
(within a proscribed period of duty);

5.  The veteran received non-judicial punishment in May 
1978 for dereliction of duty, (sleeping in class);

6.  The veteran was counseled in August 1978 for "a lack 
of dependability and loyalty coupled with appearance and 
attitude problems;"

7.  The veteran was counseled in December 1978 for failing 
to pass the physical fitness test and failing to meet 
weight standards;

8.  The veteran was counseled in January 1979 for failing 
to meet weight standards;

9.  The veteran was discharged under honorable conditions, 
with the pay grade of Private E-1, on February 23, 1979;

10.  The veteran was divorced in January 1985 from R.V.M.;

11.  The veteran was divorced in October 1993 from C.O.H.;

12.  The veteran was divorced in January 1995 from M.L.A., 
and;

13.  The veteran was divorced in April 1999 from M.M.G. 

The veteran has provided statements in the record as to the 
reasons for her divorces, which must be reviewed by the 
examiner, below.

She alleges that at some points between October and November 
1978, (i.e., between times represented at 6 and 7, above), 
she was raped on two occasions. Although she alleges that the 
sexual assaults occurred after the above-noted disciplinary 
actions, the latter cited provision of 38 C.F.R. § 
3.304(f)(3), providing that a mental health examination may 
be conducted to ascertain whether a personal assault occurred 
are relevant. Id.  

Because the question of whether one or more assaults 
occurred, and whether a diagnosis of PTSD has been rendered 
are both therefore medical questions, the appeal is REMANDED 
for the following action:


1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for PTSD; or 
whether she has any other information 
relative to substantiation of the claimed 
stressors that is not evidenced by the 
current record. The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
In particular:

a. The RO/AMC will obtain all 
current VA treatment records for 
PTSD subsequent to November 2007. As 
these requested records are held by 
a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

b. The RO/AMC will also attempt to 
obtain any police reports generated 
by the Oceanside, California, Police 
Department regarding the theft of 
the veteran's car between October 
and November 1978, while she was 
stationed at Camp Pendleton, 
California

2. After the passage of a reasonable 
amount of time, or upon receipt of the 
veteran's response to that advisement in 
paragraph 1, the RO/AMC will afford the 
veteran a neuropsychiatric examination, 
and any other necessary medical or mental 
health care examinations, to ascertain 
whether the evidence of record and any 
account of the veteran supports an 
opinion as to (1) whether the veteran 
sustained one or more personal sexual 
assaults in service; and (2) whether the 
veteran has PTSD as a result of such 
assaults. The following considerations 
will govern the examination:

a. The claims folder, and a copy of 
this remand, will be reviewed by the 
examiner(s) in conjunction with the 
examination and the examiner(s) will 
acknowledge this receipt and review 
in any report generated as a result 
of this remand.

b. The examiner must review both the 
remand, the veteran's personal 
statements as to the course of the 
assault, and her subsequent history 
as detailed above, in her July 2007  
claim application and August 2008 
statement in support of claim;

c. After conducting any appropriate 
clinical testing, review of the 
evidence of record and any interview 
of the veteran, the examiner(s) must 
state an opinion as to whether the 
evidence of record indicates that 
the veteran sustained sexual assault 
trauma while serving on active 
military duty as she alleged, and;

d. If such assaults occurred, 
whether the veteran has PTSD, in 
accordance with the DSM-IV, as a 
result of such incident(s). The 
examiners must provide the reasons 
and bases for any opinion with 
specific reference to the 
development of PTSD viz. the 
veteran's pre- and post- assault 
records, including post-service 
records. 

3. When the actions requested have been 
completed, The RO/AMC should undertake 
any other indicated development deemed 
appropriate under the law and then 
readjudicate the issue. If the 
development does not result in 
disposition favorable to the veteran, the 
issuance of a Supplemental Statement of 
the Case should ensue.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




